ZEL M. FISCHER, Judge.
I respectfully dissent from the principal opinion. The principal opinion holds that verdict-directing Instruction No. 6 constituted plain error because it did not contain a phrase that Melvin Stover knew of the content and character of the substance in his trunk. I would hold that, despite the omission in the verdict director, no miscarriage of justice or manifest injustice occurred. I would affirm the judgment of the circuit court.
Standard of Review
Because Stover failed to make a specific objection at trial to the definition of “trafficking” contained in Instruction No. 6, this Court’s review of the instruction is limited to plain error review. State v. Wurtzberger, 40 S.W.3d 893, 898 (Mo. banc 2001).
For instructional error to rise to the level of plain error, Stover must demonstrate that the circuit court “so misdirected or failed to instruct the jury that the error affected the jury’s verdict.” State v. Dorsey, 318 S.W.3d 648, 652 (Mo. banc 2010). The misdirection must cause manifest injustice or miscarriage of justice. State v. Doolittle, 896 S.W.2d 27, 29 (Mo. banc 1995). “Clear and obvious instructional error is rarely found to result in manifest injustice or a miscarriage of justice, requiring reversal for plain error.” State v. White, 92 S.W.3d 183, 192 (Mo.App.2002).
If substantial grounds exist for believing that manifest injustice or miscarriage of justice resulted from the error, this Court may proceed to review the claim under a two-step process pursuant to rule 30.20. First, the court decides whether plain error has occurred. State v. Baumruk, 280 S.W.3d 600, 607 (Mo. banc 2009). “All prejudicial error, however, is not plain error, and plain errors are those which are evident, obvious, and clear.” Id. (citations and internal quotation marks omitted). Second, the Court must consider whether or not a miscarriage of justice or manifest injustice will occur if the error is left uncorrected. Id.
Analysis
This Court unanimously agrees that there was sufficient evidence to support the jury verdict that Stover knowingly possessed PCP for the purpose of committing *158the offense of trafficking. The principal opinion holds that the omission of the phrase “knowing of the substance’s content and character” from Instruction No. 6 constituted plain error, in that the omission was a serious miscarriage of justice. I do not agree.
I agree with the principal opinion that the omission in Instruction No. 6 was error. To be in compliance with MAI-CR 325.10.2, the definition of “trafficking” needed to include the phrase “knowing of the substance’s content and character.” It did not.
I disagree with the principal opinion that the mistake rises to the level of a miscarriage of justice as to warrant plain error relief. At trial, it was undisputed that the suitcases in the trunk of Stover’s rental car contained ten gallons of liquid. It was undisputed that this liquid was tested in a laboratory, and it was undisputed that the substance was found to be PCP. Stover never disputed the “content and character” of the substance at trial. Rather, Stover disputed that he had any knowledge of the presence of the suitcase or the suitcase’s contents.
Instruction No. 6 required the jury to find beyond a reasonable doubt that Stover knowingly possessed 90 grams or more of PCP and that the possession was a substantial step toward the commission of the offense of trafficking. The instructions required the jury to find beyond a reasonable doubt that either Stover or Butler possessed the PCP for the purpose of committing the offense of trafficking in the first degree. The instructions defined “purpose” as requiring that Stover had the conscious object to commit the offense of trafficking in the first degree. Moreover, the instructions defined “trafficking in the first degree” as “knowingly distributes, delivers or sells 90 grams or more” of PCP.
In my view, it is implausible to suggest that the jury would have found that Stover was unaware of the content and character of the PCP while simultaneously finding that he knowingly distributed, delivered, or sold 90 grams or more of the substance. As noted in the principal opinion, “Mr. Stover’s knowing possession of the PCP reasonably may be inferred.” Op. at 148. All the evidence cited by the principal opinion to support the notion that Stover contested the content and character of the substance — testimony that Stover did not know what was in the trunk, testimony that Stover did not look in the trunk, testimony that neither the suitcases nor Stover smelled like PCP — shows that Sto-ver’s true dispute concerned his knowledge of the presence of the suitcases or the liquid. This evidence is an attempt to show that Stover was unaware of the suitcase and, if the jury did not believe that proposition, that Stover did not know the suitcases contained 10 gallons of liquid. There was no assertion that Stover believed the substance to be something other than PCP.
Conclusion
Under the facts of this case, the omission in Instruction No. 6 did not so misdirect the jury as to affect its verdict. Simply put, though error occurred, no miscarriage of justice or manifest injustice resulted. This Court should affirm the judgment.